DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted March 16, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.

Response to Arguments
2.	Applicant argues the prior art of record fails to teach wherein the second message is to a “non-adjacent” node sent via the “data plane” (Remarks, pp. 7-11). The Examiner has carefully considered these points, but respectfully disagrees. For instance, Lu`988 teaches both direct unicast to and/or forwarding control info to further nodes over the data plane ([0006], [0010], [0045], [0116], and [0128]). Alternatively, these points are moot in view of the new ground(s) of rejection set forth below.
	Applicant also argues, with respect to the limitations of claim 2, that Calcev is non-analogous art which “a person skilled in the art would not consider [it] obvious to combine,” and which fails to teach the said limitations (Remarks, p. 12). The Examiner has carefully considered these points also, but respectfully disagrees. In response to the argument of nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the route selection functionality of Calcev teaches the said limitations, is pertinent to the particular problem with which the applicant was concerned, and is an obvious advantage to the system of Retana modified by Lu`988.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claims 1, 10, 11, 20, and all dependent thereon, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of messaging to a “non-adjacent” node is not sufficiently described in Applicant’s specification.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1, 8, 10, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0056157 (hereinafter “Retana”), in view of either U.S. Publication No. 2012/0075988 (hereinafter “Lu`988”) or CN Publication No. 101682552 (hereinafter “Nortel”)1.

Regarding claims 1, 10, 11, and 20: Retana teaches a method for distributing information, the method comprising, by a first network node (See e.g., figure 1, node 110a): 
upon detection of a local link state change (See, e.g., [0034], [0065]; note change in network links): 
initiating a flooding operation in which first messages are propagated, via control plane messaging, outward from the first network node to second network nodes which are local to the first network node in a communication network, the first messages indicating the local link state change (See, e.g., [0028]-[0034]; link state changes prompt flooding; note node 110a floods to nodes 110c-g); and 
transmitting a second message to a third network node which is remote from the first network node, the second message configured to cause the third network node to initiate a second flooding operation in which third messages are propagated, via control plane messaging, outward from the third network node to fourth network nodes which are local to the third network node, the third messages indicating the local link state change (See, e.g., [0053]-[-0055], [0062]-[0066], and [0074]-[0081]; a second message is sent from node 110a to node 110b; third messages with the state change are similarly flooded from node 110b to nodes 110h-k; note inter-area and/or inter-domain functionality).
Retana does not explicitly state transmission via the data plane to a non-adjacent node wherein the message is carried as user data and is encapsulated in a control plane flooding message. However, this feature is taught by Lu (See, e.g., figure 10, [0101]-[0106], [0119], [0147]-[0148]; note notification via data plane). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Lu, such as the notification formatting and/or functionality, within the system of Retana, in order to expedite convergence.
Alternatively, Nortel teaches the said feature (See, e.g., the abstract and pp. 12-13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Nortel, such as the notification formatting and/or functionality, within the system of Retana, in order to propagate at data plane speeds.
The rationale set forth above regarding the method of claim 1 is applicable to the method and apparatuses of claims 10, 11, and 20, respectively.

Regarding claims 8 and 18: Retana modified by Lu or Nortel further teaches establishing a network connection between the first node and the third node in response to detection of the local link state change (see the explanation set forth above regarding claim 1).
The rationale set forth above regarding the method of claim 8 is applicable to the apparatus of claim 18.

10.	Claims 2-7 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Retana, in view of either Lu or Nortel, and in further view of U.S. Publication No. 2005/0094620 (hereinafter “Calcev”).

Regarding claims 2, 3, 12, and 13: Retana modified by Lu or Nortel may teach or imply the said selection based on traffic (See, e.g., Retana: [0033]), but fails to explicitly state selecting the third node based on an indication of network traffic patterns (i.e. claim 2); and/or wherein the third node is selected as a network node adjacent and/or within a same area, region, or domain to or along a network path which carries heavy network traffic toward the local link (i.e. claim 3). However, Calcev teaches selecting nodes for assimilated flooding based on various criteria, including traffic patterns, path proximity, load, and location (See, e.g., figures 6-8 and [0026]-[0028]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Calcev, such as selection criteria functionality, within the system of Retana modified by Lu or Nortel, in order to minimize system interference or improve throughput.
The rationale set forth above regarding the methods of claims 2 and 3 is applicable to the apparatuses of claims 12 and 13, respectively.

Regarding claims 4, 5, 6, 14, 15, and 16: Retana modified by Lu or Nortel may teach or imply the said selection based on traffic (See, e.g., Retana: [0033]), but fails to explicitly state selecting the third node based on physical location, network location, network traffic patterns, or a combination thereof (i.e. claim 4); wherein the third node is selected to be in a region which is different, in a different area, or domain and/or not adjacent to/from the first node in terms of network distance (i.e. claim 5); and/or wherein the third node is selected to be in a same region as the first node, said region circulating a heavy amount of network traffic (i.e. claim 6). However, Calcev teaches selecting nodes for assimilated flooding based on various criteria, including traffic patterns, geography, load, and location (See, e.g., figures 6-8 and [0026]-[0028]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Calcev, such as selection criteria functionality, within the system of Retana modified by Lu or Nortel, in order to minimize system interference or improve throughput.
The rationale set forth above regarding the methods of claims 4-6 is applicable to the apparatuses of claims 14-16, respectively.

Regarding claims 7 and 17: Retana modified by Lu or Nortel substantially teaches the method as set forth above regarding the method of claim 1, but does not explicitly state establishing a network connection between the first node and the third node prior to detection of the local link state change. However, Calcev teaches pre-selecting nodes for assimilated flooding (See, e.g., figures 6-8 and [0026]-[0028]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Calcev, such as selection criteria functionality, within the system of Retana modified by Lu or Nortel, in order to minimize system interference or improve throughput.
The rationale set forth above regarding the method of claim 7 is applicable to the apparatus of claim 17.

11.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Retana, in view of either Lu or Nortel, and in further view of U.S. Publication No. 2005/0094620 (hereinafter “Calcev”).

Regarding claims 9 and 19: Retana modified by Lu or Nortel substantially teaches the method as set forth above regarding the method of claim 1, but does not explicitly state wherein some or [all of the] nodes of the network are satellite-based nodes. However, Yan teaches this feature (See, e.g., p. 877, col 1; note link state routing applied to satellite networks. See also section 2; note original flooding and/or enhanced flooding mechanisms.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Calcev, such as selection criteria functionality, within the system of Retana modified by Lu or Nortel, in order to minimize system interference or improve throughput.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reference was cited in Applicant’s Information Disclosure Statement submitted December 16, 2021 (Foreign Patent Documents, cite no. 1; note translation submitted by Applicant).